DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 3/27/2019, in which claims 1-11 are currently pending. The application is a national stage entry of PCT/EP2017/074580, International Filing Date: 09/28/2017, and claims foreign priority to 102016118905.7 , filed 10/05/2016.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 3/27/2019. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Distance measurement system, evaluation device in claims 1, 4, 
beam splitting device, delay device in claim 3, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 1 and 4, which read “in operation of the apparatus the detector captures the field strength of the pulses reflected by a sample”, and “capturing the field strength of the pulses reflected by the sample”, respectively, the underlined clauses appear to present antecedence issues.

-Also, it is unclear how can the field strength of an electromagnetic radiation be directly captured/measured. It is known in the art that only the intensity, which is proportional to the product of the field with its complex conjugate, of such radiations that can be measured.
  
Claims 2-3 and 5-11 are similarly rejected by virtue of their dependence on claims 1 and 4.

- As to claim 3, which reads “… a time delay between impingement of the pulses of the electromagnetic radio frequency radiation and the pulses of the optical electromagnetic radiation on the detector is adjustably variable with the delay device”, it is not clear whether there is a missing clause in this limitation or whether the impingement of the pulses is intended to be on a particular device in addition to the detector.

-In addition, and as to claim 5, which reads “would not have changed during the duration of the pulse”, the underlined clauses appear to present antecedence issues.

-In addition, and as to claim 7, which reads “… to the corrected function of the electrical field over time… between the calculated electrical field EM(t) and the captured electrical field Ep(t)”, the underlined clauses appear to present antecedence issues.

Also, it is not clear how the electric fields Ej(t) are added to the calculated field EM(t).Is  EM(t) a variable that represents the final sum of all the Ej(t)? Also, how is the claimed comparison between EM(t) and the corrected function of the electric field over time performed?

Claims 8-10 are similarly rejected by virtue of their dependence on claim 7.

8- The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9- Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

-Claims 1-11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 4, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, physically unrealizable (enablement) limitation would pertain to a structure/method that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality or to use this apparatus, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Claims 2-3 and 5-11 are similarly rejected by virtue of their dependence on claims 1 and 4.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1, 3, and 4 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kiwa et al. (JP 2006052948, cited by Applicants).
As to claims 1 and 4, Kiwa teaches an apparatus, and its method of use, for time-resolved capture of pulsed electromagnetic radio frequency radiation (Figs. 1-6 and Abstract; a THz device to measure physical properties of a measured sample) comprising a generator (1/12), wherein the generator is so adapted that in operation of the apparatus the generator produces pulses of the electromagnetic radio frequency radiation (¶ 41-43), a detector (6), wherein the detector is so adapted and arranged that in operation of the apparatus the detector captures the field strength of the pulses reflected by a sample as a function of time (¶ Figs. 3; 41-43, 46), a distance measurement system (14 or 14a/b), and an evaluation device (necessary from the data collected and calculated, and the controlling of the different modules of the apparatus) connected to the detector and the distance measurement system, wherein the distance measurement system is so adapted and arranged that in operation of the apparatus the distance measurement system captures a change in a distance between the generator and the sample and/or between the sample and the detector as a function of time (¶ 41, 47, 51-54), and wherein the evaluation device is so adapted that the evaluation device  calculates a corrected function of the field strength over time from the captured function of the field strength over time and the detected function of the change in distance over time (Abstract; ¶ 15, 27-28, 34, 36, 38, 40, 46-49, 52-53 for ex. ).  
As to claim 3, Kiwa teaches the apparatus according to claim 1, further comprising a time domain spectrometer (Abstract for ex.) comprising:  a short pulse laser source (1) which is so adapted that in operation of the apparatus it produces optical electromagnetic radiation in pulse form, the generator for the pulses of the electromagnetic radio frequency radiation, the detector for the pulses of the electromagnetic radio frequency radiation, a beam splitting device (2) which is so adapted and arranged that in operation of the apparatus it passes a first part of the optical radiation on to the generator and a second part of the optical radiation on to the detector (¶ 41-44), and a delay device (3) which is so adapted that in operation of the apparatus a time delay between impingement of the pulses of the electromagnetic radio frequency radiation and the pulses of the optical electromagnetic radiation on the detector is adjustably variable with the delay device (¶ 41-44), wherein the delay device is connected to the evaluation device, and wherein the evaluation device is so adapted that in operation of the apparatus it controls the delay device and the time delay (¶ 46-16).  


Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kiwa in view of Davidson et al. (CN 102057269).

As to claim 2, Kiwa teaches the apparatus according to claim 1.
Kiwa does not teach expressly wherein the distance measurement system  is an interferometer or a radar system.
However, Davidson teaches, in a similar field of endeavor, an optical sensor based system and method for measuring layers thicknesses (Figs. 1-6 and Abstract; ¶ 498) using an interferometer as a distance measurement sensor (26) to measure distances between between the detector and the object to measured (¶ 88, 97-100).
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kiwa in view of Davidson’s suggestions so that the distance measurement system is an interferometer, with the advantage of effectively measure the relative distances in the THz system with high accuracy.

13- Claims 5, 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kiwa.

As to claim 5, Kiwa teaches the method according to claim 4.
Kiwa does not teach expressly wherein the corrected function of the field strength is calculated by the captured field strength of a pulse being transferred at each time t to a time t' which corresponds to that time at which the field strength would have been captured if the distance between the generator and the sample or between the sample and the detector would not have changed during the duration of the pulse. 
However, Kiwa discloses uses ultrashort THz pulsed light with pulse durations of several femtosecond (¶ 33), in which the mechanical positions/motions would be considered constant and the detector/sample immobile. This would allow a more stable/correct set of light measurements by the detector, which would optimize the dimensions and physical properties of the sample (See MPEP 2143 Sect. I. B-D).
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kiwa in view of its different embodiment suggestions so that the corrected function of the field strength is calculated by the captured field strength of a pulse being transferred at each time t to a time t' which corresponds to that time at which the field strength would have been captured if the distance between the generator and the sample or between the sample and the detector would not have changed during the duration of the pulse, with the advantage of optimizing the sample measurements.

As to claim 11, Kiwa teaches the method according to claim 4.
Kiwa does not teach expressly wherein capture of the change in the distance between the generator and the sample or between the sample and the detector as a function of time is effected with a measurement rate of 100 kHz or more.
However, Kiwa suggests the sample position accuracy to be  proportional to the probing light frequency, and as example at 1 THz , i.e. 100 kHz or more (¶ 6, 11, 47 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kiwa in view of its different embodiment suggestions so that capture of the change in the distance between the generator and the sample or between the sample and the detector as a function of time is effected with a measurement rate of 100 kHz or more, with the advantage of adapting the distance measurement with the THz frequencies used in the sample measurements.

 14- Claims 6-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kiwa in view of Savard et al. (PGPUB N. 2013/0204577, cited by Applicants).

As to claim 6, Kiwa teaches the method according to claim 4.
Kiwa does not teach expressly wherein the sample has a plurality of N mutually superposed layers Si each of a layer thickness di, wherein i = 1,2,3,..., N and wherein the layer thicknesses di of all N layers are determined from the corrected function of the field strength over time.  
However, Savard, in a similar field of endeavor, teaches a THz sensor based optical caliper to measure coating thicknesses (Figs. 1-6 and Abstract) and suggests using the system/method on a sample (4 or 130) wherein the sample has a plurality of N mutually superposed layers Si each of a layer thickness di, wherein i = 1,2,3,..., N and wherein the layer thicknesses di of all N layers are determined (¶ 5, 8, 14-15, 25 for ex.)
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kiwa in view of Savard’s suggestions so that the sample has a plurality of N mutually superposed layers Si each of a layer thickness di, wherein i = 1,2,3,..., N and wherein the layer thicknesses di of all N layers are determined from the corrected function of the field strength over time, with the advantage of effectively measuring one or more coating layer thicknesses with high accuracy.

As to claim 7, the combination of Kiwa and Savard teaches the method according to claim 6.
Kiwa does not teach expressly wherein the operation of determining the layer thicknesses di includes the steps: a) selecting a layer thickness di, an absorption index ki and a refractive index ni for each layer Si, with i = 1, 2, 3, ..., N, b) calculating a time-dependent electrical field EM(t) for the electromagnetic radio frequency radiation reflected by the sample by means of a model, wherein the model respectively takes account of a time-dependent electrical field E(t) with j = 0,1,2,3,..., N according to the number of N+1 interfaces between a measurement environment and the sample and between the individual layers, wherein the electrical fields Ej(t) are added in dependence on the layer thicknesses di, the absorption indices ki and the refractive indices ni to the time-dependent electrical field EM(t), c) comparing the calculated time-dependent electrical field EM(t) to the corrected function of the electrical field over time, wherein d) when a deviation Q between the calculated electrical field EM(t) and the captured electrical field Ep(t) is greater than a predetermined tolerance T the layer thicknesses di, the refractive indices ni and the absorption indices ki are varied for so long and steps b) to d) are repeated until the deviation Q is smaller than the tolerance T, andPage 7 e) providing the layer thicknesses di as the result of the layer thickness determining operation.  
However, given the 112 issues here above about the physicality of the measurement of electrical fields and the confusion between EM(t), Ep(t) and Ej(t), the combination of Kiwa and Savard appear to suggest iterative processes involving predicted values, i.e. from a model, and use iterative comparisons with actual measured values, and the values of thicknesses are adjusted when desired limits are reached (Savard; ¶ 5, 14, 18, 34 for ex.). The model proposed by Savard uses the refractive indices and THz absorptions of the respective layers (¶ 5, 8, 25-27, 36-37 for ex.) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kiwa in view of Savard’s suggestions so that the operation of determining the layer thicknesses di includes the steps: a) selecting a layer thickness di, an absorption index ki and a refractive index ni for each layer Si, with i = 1, 2, 3, ..., N, b) calculating a time-dependent electrical field EM(t) for the electromagnetic radio frequency radiation reflected by the sample by means of a model, wherein the model respectively takes account of a time-dependent electrical field E(t) with j = 0,1,2,3,..., N according to the number of N+1 interfaces between a measurement environment and the sample and between the individual layers, wherein the electrical fields Ej(t) are added in dependence on the layer thicknesses di, the absorption indices ki and the refractive indices ni to the time-dependent electrical field EM(t), c) comparing the calculated time-dependent electrical field EM(t) to the corrected function of the electrical field over time, wherein d) when a deviation Q between the calculated electrical field EM(t) and the captured electrical field Ep(t) is greater than a predetermined tolerance T the layer thicknesses di, the refractive indices ni and the absorption indices ki are varied for so long and steps b) to d) are repeated until the deviation Q is smaller than the tolerance T, andPage 7 e) providing the layer thicknesses di as the result of the layer thickness determining operation, with the advantage of effectively measuring one or more coating layer thicknesses with high accuracy.

As to claims 8-9, the combination of Kiwa and Savard teaches the method according to claim 7.
Kiwa does not teach expressly wherein the electromagnetic radio frequency radiation has a predetermined frequency bandwidth and in step b) the absorption indices ki is assumed to be constant over the frequency bandwidth of the electromagnetic radio frequency radiation used and the refractive indices ni is assumed to be constant over the frequency bandwidth of the electromagnetic radio frequency radiation used; (Claim 9) wherein the electromagnetic radio frequency radiation has a predetermined frequency bandwidth and in step b) the absorption indices ki are assumed to be changing over the frequency bandwidth of the electromagnetic radio frequency radiation used and the refractive indices ni are assumed to be changing over the frequency bandwidth of the electromagnetic radio frequency radiation used, wherein the calculation in step b) is based on a function of the absorption indices ki and the refractive indices ni on the frequency.  
However, Savard considers using parameters such the refractive indices as variables, or assigned, i.e. constant, in the sample model/measurement process (Abstract, ¶ 5, 8, 26-27 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kiwa in view of Savard’s suggestions so that the electromagnetic radio frequency radiation has a predetermined frequency bandwidth and in step b) the absorption indices ki is assumed to be constant over the frequency bandwidth of the electromagnetic radio frequency radiation used and the refractive indices ni is assumed to be constant over the frequency bandwidth of the electromagnetic radio frequency radiation used; wherein the electromagnetic radio frequency radiation has a predetermined frequency bandwidth and in step b) the absorption indices ki are assumed to be changing over the frequency bandwidth of the electromagnetic radio frequency radiation used and the refractive indices ni are assumed to be changing over the frequency bandwidth of the electromagnetic radio frequency radiation used, wherein the calculation in step b) is based on a function of the absorption indices ki and the refractive indices ni on the frequency, with the advantage of effectively measuring the one or more coating layer thicknesses with high accuracy.

As to claim 10, the combination of Kiwa and Savard teaches the method according to claim 7.
Kiwa does not teach expressly wherein the electromagnetic radio frequency radiation has a predetermined frequency bandwidth and the frequency dependencies of the absorption indices ki and the refractive indices ni are predetermined in advance in calibration measurements over the frequency bandwidth for each of the layers and the predetermined frequency dependencies form the basis for the calculation in step b).  
However, Savard suggests using predetermined refractive index values (¶ 5, 26, 36-37 for ex.) i.e. at respective frequency bandwidths, since the refractive index is known to be dependent on the light frequency/wavelength.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kiwa in view of Savard’s suggestions so that the electromagnetic radio frequency radiation has a predetermined frequency bandwidth and the frequency dependencies of the absorption indices ki and the refractive indices ni are predetermined in advance in calibration measurements over the frequency bandwidth for each of the layers and the predetermined frequency dependencies form the basis for the calculation in step b), with the advantage of effectively measuring the one or more coating layer thicknesses with high accuracy.

Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886